DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Summary
The arguments/remarks filed on 02/01/2021 have been entered and fully considered.
Instant claims 1, 4-5, and 8-23 are pending.

Response to Arguments
Applicant's arguments/remarks filed 02/01/2021 have been fully considered but they are not persuasive. 


Applicant states and discusses on p. 9-10 of the remarks that: 
 “Additionally, Ingber's above FIG. 11 B shows that its only two sub-channels are configured so that one channel is positioned on top of the other channel. This is different from the recited two additive channels being ‘position on either side’ of a third microchannel… 
In Ingber's second configuration that is disclosed in the above-discussed [0045], there are only two chambers referred to as ‘first chamber’ and ‘second chamber.’ These two chambers are different from the recited three channels (i.e., the recited ‘microchannel,’ plus ‘two ... additive channels.’). Moreover, Ingber does not teach the spatial configuration of its two chambers, much less that they are ‘positioned on either side’ of a third microchannel.”  
The Examiner disagrees.  Fig. 11e of Ingber et al. below shows that two entrance channels are located at the top of a singular channel (listed as the cell channel bilayer); the top channels are located beside each other so as to show that they are side by side 

Applicant states and discusses on p. 10-11 of the remarks that Ingber et al. is silent regarding “terminal openings” that are on “either side” of a channel.  The Examiner disagrees.  The common definition of terminal is directed to an end or death; therefore, Ingber et al. disclosing ports at the end of channels that are employed in order to access the channels (fig. 1 and 11e) reads on the ports being the terminal end of channels.  With that stated, it is still the position of the Examiner that Ingber et al. still reads on the instant claims.


    PNG
    media_image1.png
    343
    520
    media_image1.png
    Greyscale

(Ingber et al. fig. 11a-e above)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 8-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0342445 A1 (Ingber et al.).
In regards to instant claims 1, 4-5, and 14-16; Ingber et al. discloses (abstract, para. [0006], and fig. 1-20) organ chips - also known as organ-on-a-chip device - are “microfluidic devices” that are configured to mimic at least one physiological function and/or response of organs of interest - e.g. from a mammal like a human, other animal or organism, an insect, or a plant.  Ingber et al. discloses (para. [0045]) that the organ chips can be designed from at least two different organ chips can be selected from one or both of the following design and/or configuration:  (i) a first organ chip can comprise: a body comprising a central channel (encompassing “a microchannel”) therein, and an least partially porous and at least partially flexible first membrane positioned within the central channel and along a plane (encompassing “a terminal opening”), wherein the first membrane is configured to separate the central channel to form two sub-channels (encompassing “one or more first and second additive channels”, “each of said plurality of first additive channels connecting with and in fluidic communications with at least one microchannel…”, and “each of said plurality of first additive channels having a terminal opening merging into said microchannel …”), wherein one side of the first membrane is seeded with vascular endothelial “cells”, and the other side of the first membrane is seeded with at least one type of organ-specific parenchymal “cells”; and/or (ii) a second organ chip can comprise: a body comprising a first chamber enclosing a plurality of muscular thin films adapted to measure contraction of muscle cells, and a second chamber comprising a layer of muscle cells on the bottom surface of the second chamber, wherein the bottom surface is embedded with an array of microelectrodes for recording of action potentials, and wherein the top surface of the second chamber is placed with at least a pair of electrodes for providing electric field stimulation to the muscle cells.  In an embodiment, Ingber et al. discloses (para. [0069]) organ chips that can be designed to have a common shape and have opposing positioned inlets (“input port”) and outlets (“output port”) for delivery of fluids to the Microvascular channels (encompassing a type of “additive channels” within said microfluidic device) lined by microvascular endothelium and Interstitial fluid channels (also encompassing a type of “additive channels” within said microfluidic device) lined by organ-specific parenchymal “cells” (“an active region comprising cells”) - e.g. alveolar epithelium, heart muscle, hepatocytes, etc.  Furthermore, Ingber et al. discloses (para. [0064]) that at least one port can be connected to a pump or a syringe, via a tubing (also encompassing “additive channels” that externally attach to a microfluidic device), to facilitate the fluid transfer through the channel and/or to apply a pressure to the channel.
In regards to instant claims 12-13 and 18-19; Ingber et al. discloses (fig. 1 and 11e, and para. [0013]) a lung-on-a-chip comprising “perpendicular” ports and lines for nutrient delivery, waste disposal, and/or creation of a pressure gradient to mimic breathing.
In regards to instant claim 17; Ingber et al. expressly discloses (para. [0062]) a fluid being modified for reducing non-specific binding of a species in the fluid to the inner surface(s) of a channel(s); e.g. the use of a surfactant or a blocking protein for reducing cell or protein adhesion:  (encompassing “a fluid sample comprising [an] anticoagulant …” and “one or more reagents capable of re-activating the coagulation cascade.”).  

In regards to instant claims 8-9 and 20-22; Ingber et al. discloses (abstract, para. [0006], and fig. 1-20) organ chips - also known as organ-on-a-chip device - are “microfluidic devices” that are configured to mimic at least one physiological function and/or response of organs of interest - e.g. from a mammal like a human, other animal or organism, an insect, or a plant (“A system …”).  Ingber et al. discloses (para. [0045]) that the organ chips can be designed from at least two different organ chips can be selected from one or both of the following design and/or configuration:  (i) a first organ chip can comprise: a body comprising a central channel (encompassing “a microchannel”) therein, and an least partially porous and at least partially flexible first membrane positioned within the central channel and along a plane (encompassing “a terminal opening”), wherein the first membrane is configured to separate the central channel to form two sub-channels (encompassing “one or more first and second additive channels”, “each of said plurality of first additive channels connecting with and in fluidic communications with at least one microchannel…”, and “each of said plurality of first additive channels having a terminal opening merging into said microchannel …”), wherein one side of the first membrane is seeded with vascular endothelial “cells”, and the other side of the first membrane is seeded with at least one type of organ-specific parenchymal “cells”; and/or (ii) a second organ chip can comprise: a body comprising a first chamber enclosing a plurality of muscular thin films adapted to measure contraction of muscle cells, and a second chamber comprising a layer of muscle cells on the bottom surface of the second chamber, wherein the bottom surface is embedded with an array of microelectrodes for recording of action potentials, and wherein the top surface of the second chamber is placed with at least a pair of electrodes for providing electric field stimulation to the muscle cells.  In one embodiment, Ingber et al. discloses (para. [0069]) organ chips that can be designed to have a common shape and have opposing positioned inlets (“input port”) and outlets (“output port”) for delivery of fluids to the Microvascular channels (encompassing a type of “additive channels” within said microfluidic device) lined by microvascular endothelium and Interstitial fluid channels (also encompassing a type of “additive channels” within said microfluidic device) lined by organ-specific parenchymal cells - e.g. alveolar epithelium, heart muscle, hepatocytes, etc.  Ingber et al. expressly discloses (para. [0062]) a fluid being modified for reducing non-specific binding of a species in the fluid to the inner surface(s) of a channel(s); e.g. the use of a surfactant or a blocking protein for reducing cell or protein adhesion:  (encompassing “a fluid sample comprising [an] anticoagulant …” and “one or more reagents capable of re-activating the coagulation cascade.”).  Furthermore, Ingber et al. discloses (para. [0064]) that at least one port can be connected to a pump or a syringe, via a tubing (also encompassing “additive channels” that externally attach to a microfluidic device), to facilitate the fluid transfer through the channel and/or to apply a pressure to the channel.
In regards to instant claims 10-11 and 23; Ingber et al. discloses (fig. 1 and 11e, and para. [0013]) a lung-on-a-chip comprising “perpendicular” ports and lines for nutrient delivery, waste disposal, and/or creation of a pressure gradient to mimic breathing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797